



COURT OF APPEAL FOR ONTARIO

CITATION:
McCarthy Tétrault
    LLP v. Guberman, 2012 ONCA 679

DATE: 20121010

DOCKET: C55369

Sharpe, Gillese and Watt JJ.A.

BETWEEN

McCarthy Tétrault LLP

Plaintiff (Respondent)

and

Joel Stephen Guberman

Defendant (Appellant)

J. Gardner Hodder and Stefan A. De Smit, for the
    appellant

Robert MacDonald, for the respondent

Heard: October 4, 2012

On appeal from the judgment of Justice A. Duncan Grace of
    the Superior Court of Justice, dated March 27, 2012.

ENDORSEMENT

[1]

The appellant is a lawyer specializing in immigration law.  The
    respondent is a leading Canadian full-service law firm.  Stephen Grant, a
    partner with the respondent, acted as the appellants lawyer in his divorce
    proceedings.

[2]

The respondent sued the appellant for unpaid legal bills.  The appellant
    defended and counterclaimed for an order that the bills be referred for
    assessment.

[3]

In his pleadings, the appellant sets out in detail the alleged  failure
    of his lawyer to address a material change in circumstance for over a year, and
    his failure to detect and then address in a timely fashion a mathematical error
    in an arbitration award.  Both of these matters, it is alleged, not only cost
    the appellant in financial terms, they also contributed to difficulties the
    appellant had with Canada Revenue and the Family Responsibility Office, which
    brought about further financial loss.

[4]

Both parties moved for summary judgment.  The sole issue was whether the
    appellant was entitled to have his lawyers accounts assessed.

[5]

By judgment dated March 27, 2012, the motion judge granted summary
    judgment in favour of the respondent for the full amount of its claim (the
    Judgment).

[6]

The appellant appeals and asks that the Judgment be set aside and the
    accounts be referred for assessment.

ANALYSIS

[7]

We would allow the appeal.

[8]

As the motion judge correctly noted, because the appellants motion to
    refer the accounts for assessment was made more than one month but less than
    twelve months after the date of the firms last account, neither ss. 3 or 4 of
    the
Solicitors Act
, R.S.O. 1990, c. S.15, applied.  Whether to refer
    the accounts was a matter to be decided based on the courts inherent
    jurisdiction.  The motion judge also correctly noted that the appellant did not
    have to establish special circumstances and that in the usual case, little is
    required for the exercise of that jurisdiction.  See
Fellowes, McNeil v.
    Kansa Canadian Management Inc.

(1997), 34 O.R. (3d) 301 (C.A.), at
    para. 6.



[9]

However, in dismissing the appellants motion to have the accounts
    referred to an assessment officer, the motion judge relied heavily on the fact
    that the appellant had repeatedly promised to make payments on the accounts. 
    The motion judge stated that the request for assessment appears to have been
    disingenuous and tactical.

[10]

With
    respect, this appears to be unsupported on the record.  While the appellant had
    made such promises, the facts that underlay the allegations in the appellants
    pleadings occurred during the course of the solicitor-client relationship and
    were known to the solicitor.  For example, in the Reply to Counterclaim, the
    respondent acknowledges the mathematical error, that it may have been
    detected by the appellant, and that the respondent took steps to have it
    rectified.  There is no dispute that the steps taken were at the appellants
    cost.

[11]

Furthermore,
    the request for an assessment of the accounts was made within two days of the
    appellant retaining counsel in this matter and prior to the commencement of the
    present proceeding.

[12]

This
    is not a situation where the factual basis for the claims in the statement of
    defence and counterclaim was not known to the solicitor prior to the
    commencement of the lawsuit.  Nor was the request for assessment advanced for
    the first time after a lawsuit had been commenced.  Nor is the defence and
    counterclaim frivolous.  Having carefully read the pleadings, in the
    circumstances of this case, we cannot say that the request for assessment is
    disingenuous and tactical.

[13]

The
    right of a client to have a lawyers account assessed is an important one, not
    to be taken away except in compelling circumstances.  As this court has stated,
    public confidence in the administration of justice requires the court to
    intervene where necessary to protect the clients right to a fair procedure for
    the assessment of a solicitors bill: see
Price v. Sonsini

(2002),
    215 D.L.R. (4
th
) 376, at para. 19.

DISPOSITION

[14]

Accordingly,
    the appeal is allowed and the Judgment is set aside.  The appellants motion
    for summary judgment to have the accounts referred for assessment is granted. 
    The appellant is entitled to its costs both here and below, fixed at $6,000 and
    $7,000, respectively, inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

E.E. Gillese
    J.A.

David Watt J.A.


